COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Humphreys and Kelsey
Argued at Richmond, Virginia


GUS WELLS, JR.
                                            MEMORANDUM OPINION * BY
v.   Record No. 0375-02-2          CHIEF JUDGE JOHANNA L. FITZPATRICK
                                                 APRIL 22, 2003
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HALIFAX COUNTY
                    William L. Wellons, Judge

          Mark Mokris (Law Office of Mark Mokris,
          P.L.C., on brief), for appellant.

          Richard B. Smith, Senior Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Gus Wells, Jr. (appellant) was convicted of possession of a

firearm on school property in violation of Code § 18.2-308.1.

Appellant contends the trial court erred in denying his motion to

suppress because the police lacked a reasonable articulable

suspicion to stop him.   The trial court denied the suppression

motion and convicted appellant.    For the following reasons, we

affirm the trial court's ruling.

                                   I.

     At the close of school on January 14, 2000, Mr. Clark, the

principal of Halifax County High School, told Deputy Brett


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Birkmeyer (Birkmeyer), the school resource officer,1 that at

dismissal time "there was going to be some people coming from

[Mecklenburg] County to cause a problem, a disturbance, basically

to fight students from the high school."    Clark asked Birkmeyer

"to keep a check in the parking lot and the bus parking lot," both

of which were located on school property.   Birkmeyer and Deputy

Bowen saw appellant leave the student parking lot and drive toward

the loading zone in front of the school.    Bowen pointed to

appellant and stated "that's Gus Wells and [he] doesn't have any

reason to be here."   Birkmeyer had "prior knowledge of [appellant]

through [his] employment with the Clarksville Police Department."

He "knew him not to be a student of the high school and [with no]

reason . . . to be on the school property."   Birkmeyer "had no

reason to think [appellant] wasn't" a part of the group identified

by the high school's principal.   Birkmeyer stopped appellant's car

in the loading zone in front of the school.   He "walked up to

[the] vehicle and asked [appellant] for his driver's license and

his registration."    Appellant then "stated to [Birkmeyer] he had a

gun" which Birkmeyer "observed . . . on the dash of his vehicle."

Birkmeyer confiscated the weapon and a clip of ammunition.

     Appellant moved to suppress the gun as a product of an

unlawful stop.   He argued that the police did not have a



     1
       The duties of a school resource officer include
enforcement of the laws of the Commonwealth in the high school
and to provide security for the school.

                                - 2 -
reasonable articulable suspicion that he was involved in criminal

activity.   The trial court, in overruling the motion, stated:

            The question here is whether or not the
            deputy had reasonable suspicion to believe
            that a criminal offense was being committed
            when the offense occurred. In the words of
            - as cited by the Commonwealth when the
            officer can articulate and particularize an
            objective basis to suspect that an
            individual is involved in criminal activity,
            the officer may briefly detain the suspect
            in order to further investigate that
            suspicion. Here the Court notes that this
            is not an individual unknown to [Birkmeyer].
            [Birkmeyer] had known [appellant], knew that
            he was from the Clarksville area of
            Mecklenburg County. [Birkmeyer] had been
            told by the principal to look out for
            individuals who may be there from the
            Mecklenburg County area. [Appellant], in a
            general way, fits the description of what
            the principal was making reference to.
            [Birkmeyer] was concerned about the
            possibility of criminal activity taking
            place by someone from Mecklenburg County.
            Under those circumstances the Court finds
            that there was justification for the officer
            to stop [appellant's] vehicle and to inquire
            as to his reason for being there on the
            school grounds. The Court finds that he
            did, in fact, have reasonable suspicion to
            stop [appellant], and, therefore, the motion
            to suppress is overruled.

(Emphasis added).   Following that ruling, the parties agreed to

stipulate to the evidence obtained at the suppression hearing

and, after brief testimony from Birkmeyer, the trial court found

appellant guilty.   Appellant appeals this ruling.

                                 II.

     When reviewing the ruling on a suppression motion, we

consider the evidence most favorably to the prevailing party

                                - 3 -
below, according deference to the decision of the trial court,

with the burden to show reversible error resting upon the

appellant.    See Wallace v. Commonwealth, 32 Va. App. 497, 501,

528 S.E.2d 739, 740 (2000); Miller v. Commonwealth, 16 Va. App.

977, 979, 434 S.E.2d 897, 899 (1993).    "While we are bound to

review de novo the ultimate questions of reasonable suspicion

and probable cause, we 'review findings of historical fact only

for clear error . . . and give due weight to inferences drawn

from those facts by resident judges and local law enforcement

officers.'"    Davis v. Commonwealth, 35 Va. App. 533, 538, 546

S.E.2d 252, 255 (2001) (citing Ornelas v. United States, 517

U.S. 690, 699 (1996)).

     A police officer may constitutionally conduct a brief,

investigatory stop when the officer has a reasonable,

articulable suspicion that criminal activity may be afoot.     See

Terry v. Ohio, 392 U.S. 1, 30 (1968).    "A reasonable suspicion

is more than an unparticularized suspicion or hunch.    Reasonable

suspicion, while requiring less of a showing than probable

cause, requires at least a minimal level of objective

justification for making the stop."     Bass v. Commonwealth, 259

Va. 470, 475, 525 S.E.2d 921, 923 (2000) (citing United States

v. Sokolow, 490 U.S. 1 (1989)).   "The court must consider the

totality of the circumstances in determining whether a police

officer had a particularized and objective basis for suspecting

that a person stopped may be involved in criminal activity."

                                - 4 -
Bass, 259 Va. at 475, 525 S.E.2d at 924 (citing United States v.

Cortez, 449 U.S. 411, 417-18 (1981)).

        "Actual proof that criminal activity is afoot is not

necessary; the record need only show that it may be afoot."

Harmon v. Commonwealth, 15 Va. App. 440, 444, 425 S.E.2d 77, 79

(1992).

        In the instant case, the evidence proved that Birkmeyer had

the requisite reasonable, articulable suspicion necessary for an

investigatory detention.    The principal of the high school told

Birkmeyer that people from Mecklenburg County might be arriving

at the school at the end of the day to cause a disturbance.

Birkmeyer saw appellant, a person he knew to be from Mecklenburg

County, who had no reason to be on Halifax County High School

property.    Appellant, a non-student, was first seen in the

students' parking lot and later stopped in the school's loading

zone.    He fit the principal's description of a non-student from

Mecklenburg County who might be at the school at dismissal to

cause a disturbance.    Thus, Birkmeyer had a reasonable,

articulable, objective suspicion that "criminal activity may be

afoot" sufficient to justify his brief, investigatory stop.

Accordingly, the trial court's ruling is affirmed.

                                                            Affirmed.




                                 - 5 -